UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
          v.

AHMAD DEVAKI DOUGLAS, a/k/a Vakie, a/k/a Vaki,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00043-FDW-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ahmad Devaki Douglas, Appellant Pro Se.   Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina;
Karen S. Marston, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ahmad    Devaki      Douglas       appeals    the       district    court’s

order   denying      his   motion    for    reduction      of    sentence       under   18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,         we    affirm    for     the

reasons stated by the district court.                United States v. Douglas,

No. 3:06-cr-00043-FDW-1 (W.D.N.C. May 16, 2012).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in     the    materials      before      this     court    and

argument would not aid the decisional process.


                                                                                AFFIRMED




                                            2